DETAILED ACTION
The RCE Argument/Remarks filed March 22, 2021 has been entered. Claims 1-29 are pending. Claims 8 and 12-18 have been cancelled. Claims 21-29 have been added. Claims 1, 19 and 25 are independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9-11, 19, 21-25 and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoang et al. (US 2020/0311523).
Regarding independent claims 1, 19 and 25, Hoang et al. disclose a memory device (FIG. 1: Memory system) comprising: 
non-volatile memory (FIG. 1: 140), the non-volatile memory (para. 0035: non-volatile memory 104) including multiple partitions (see 140 along with FIG. 4); 
input/output (I/O) circuitry (FIG. 1: 102 along with FIG. 5: I/O) to receive a request from a processor (120), the request to indicate a location of matrix data stored in the non-volatile memory and a tensor operation to perform on the matrix data (see FIG. 8); and 
access circuitry including multiple compute logic units, each of the multiple compute logic units corresponding to one or more of the multiple partitions, the access circuitry to (see FIGS. 1, 4-5 and accompanying disclosure, e.g., para. 0031-0034): 

Regarding claim 5, Hoang et al. disclose wherein to broadcast matrix data comprises to broadcast a subset of an input matrix (see FIGS. 4 and 8, and accompanying disclosure).
Regarding claim 6, Hoang et al. disclose wherein to perform a tensor operation comprises to perform a matrix multiplication operation (see e.g., FIG. 8, and accompanying disclosure).
Regarding claim 7, Hoang et al. disclose wherein performance of the tensor operation comprises a determination of an outer product based on i) matrix data from a weight matrix that has been written to a corresponding scratch pad and ii) broadcasted matrix data from an input matrix (see e.g., see FIGS. 4 and 8, and accompanying disclosure).
Regarding claims 9-10, Hoang et al. disclose wherein to provide data indicative of completion of the tensor operation comprises to provide data indicative of completion 
Regarding claim 11, Hoang et al. disclose wherein the non-volatile memory has a three dimensional cross point architecture (see e.g., para. 0049).
Regarding claim 21, Hoang et al. disclose the request is to further indicate dimensions of a matrix (see e.g., para. 0049).
Regarding claims 22 and 27, Hoang et al. disclose the multiple compute logic units are on a separate die from the non-volatile memory and in a same package as the non-volatile memory (see FIG.1 and accompanying disclose, e.g., para. 0037: … Each memory package includes one or more memory die. ... Controller 102 is connected to one or more non-volatile memory die …).
Regarding claim 23, Hoang et al. disclose the multiple compute logic units are on a same die as the non-volatile memory (see FIG. 1: 100).
Regarding claim 24, Hoang et al. disclose each of the multiple compute logic units corresponds to two or more of the multiple partitions (see FIG. 1: 110, 112).
Regarding claim 28, Hoang et al. disclose the multiple compute logic units are on a same die as the non-volatile crosspoint memory (see FIG.1 and accompanying disclose, e.g., para. 0037: ... Controller 102 is connected to one or more non-volatile memory die …).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 20 and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hoang et al. (US 2020/0311523).
Regarding claims 2 and 20, Hoang et al. teach the limitations of claims 1 and 19, respectively.
Hoang et al. further teach wherein to access the matrix data comprises to read (see FIG. 5: Sense block and accompanying disclosure).
Hoang et al. do not explicitly disclose during each time period within a set of time periods, a different subset of a matrix from a corresponding partition of the non-volatile memory.
However, the vector-matrix multiplication performs by block X and block Y and write back to the memory (see FIG. 8 along with FIG. 4, and accompanying disclosure), i.e., performs corresponding subset of a matrix multiplication within a set of time period.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize performing vector-matrix multiplication within a corresponding partition because it is an inherent that block X and block y multiplication and writing back to memory within a set of time period.
Regarding claim 3, Hoang et al. teach the limitations of claim 2.
 et al. further teach wherein to read a different subset of a matrix comprises to read a different subset of a weight matrix (see e.g., FIG. 7A: Adjust weights).
Regarding claim 4, Hoang et al. teach the limitations of claim 3.
Hoang et al. further teach wherein the media access circuitry is further to write each different subset to a corresponding scratch pad associated with the corresponding partition (see e.g., FIG. 4).
Regarding claim 29, Hoang et al. teach the limitations of claim 25.
Hoang et al. are silent with respect to DIMM memory module.
However, DIMM memory module for cross-point memory is a well-known technology for a type of memory for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize DIMM memory module used as configuration in cross-point memory circuits because these conventional technology are well established in the art of the memory devices.

Claim 26 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hoang et al. (US 2020/0311523) in view of Chandra et al. (US 2020/0311330).
Regarding claim 26, Hoang et al. teach the limitations of claim 25.
Hoang et al. are silent with respect to a first partition and a second partition of the multiple partitions are to be accessed in successive time periods.
Chandra et al. teach the deficiencies in e.g., FIG. 6 and accompanying disclosure, e.g., para. 0035 and 0040: … When implementing the matrix multiplication 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Chandra et al.to the teaching of Hoang et al. such that a memory device, as taught by Hoang et al., utilizes successive number of data blocks (partition) populate each of the data matrix, as taught by Chandra et al., for the purpose of achieving accelerated processing or minimum possible latency through pipelining (see Chandra, para. 0035).

Response to Arguments
Applicant’s arguments with respect to claims 1-29 have been fully considered but are not persuasive. 
1. Applicant argues that Hoang fails to disclose I/O circuitry to receive any command from a processor, let alone I/O circuitry to receive a command that indicate a location of matrix data and a tensor operation to perform; and Hong is silent regarding any command from a processor, and specifically is silent regarding a command to indicate a location of matrix data stored in the non-volatile memory and a tensor operation to perform. 
In response to Applicant’s arguments, FIG. 1 of Hoang teaches one embodiment of a memory system. There is a Host 120 including Host processor 122 (i.e., claimed a processor). The inputs can be receive from the host 120 and then provided (i.e., by 130, claimed I/O circuitry) to the memory package 104 (i.e., claimed non-volatile memory) for inferencing on the weights previously programmed into the memory arrays of the 
2. Applicant argues that Hoang fails to disclose or suggest access circuitry including multiple compute logic unit to … broadcast the matrix data to one or more compute logic units corresponding to other partitions of the non-volatile memory. 
In response to Applicant’s arguments, FIG. 1 of Hoang teaches controller 102 communicate (i.e., claimed broadcast) with host 120 (see para. 0038) and data inputs received from the host 120 provided (i.e., claimed broadcast) to the memory package 140 (i.e., claimed partitions of the non-volatile memory) for inferencing on the weights (i.e., claimed the matrix data) previously programmed (i.e., programmed by claimed compute logic units) into the memory arrays of the memory package 140 (see para. 0035), as claimed limitations. For more details, FIG. 8 and accompanying disclosure of Hoang describe the use of matrix multiplication performed within a memory array.
Examiner examines claimed limitations. For at least the forgoing reasons, it is respectfully submitted that the examiner maintains the rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825